Citation Nr: 1043466	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals 
of a fracture of the proximal radial head of the right elbow, 
other than neurological residuals.  

2.  Entitlement to an initial rating higher than 10 percent for 
neurological residuals of a fracture of the proximal radial head 
of the right elbow.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1979 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2009, the Board remanded the case for additional 
development.  As the requested development has been completed 
regarding the right elbow, no further action is necessary to 
comply with the Board's remand directive.  Stegall v. West, 11 
Vet. App. 268 (1998).

In its decision in January 2009, the Board referred to the RO the 
claims of service connection for vertigo, bilateral hearing loss, 
Meniere's disease, and hypertension.  Also, the Veteran submitted 
a notice of disagreement in September 2007 with a "VARO Denial 
letter, dated Aug. 31, 2007," relevant to a claim for total 
disability rating for compensation based on individual 
unemployability.  The record does not contain the letter, dated 
in August 2007 or a rating decision, denying such benefit.  
Accordingly, the matter is again referred to the RO for 
appropriate action.  

In September 2010, the RO granted service connection for 
neurological residuals of a fracture of the proximal radial head 
of the right elbow, and assigned a separate 10 percent rating for 
the disability, effective August 15, 2010.  The Veteran 
thereafter continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As the neurological residuals 
of the right elbow fracture are evaluated separately, the Board 
likewise addresses the claim as two separate issues.  







FINDINGS OF FACT

1.  The residuals of a fracture of the proximal radial head of 
the right elbow, other than neurological residuals, are 
manifested by limitation of motion (flexion limited to 130 
degrees and extension limited to 20 degrees), without evidence of 
ankylosis of the elbow, of nonunion of the radius and ulna with 
flail false joint, of malunion or nonunion of the ulna or radius, 
or of impairment of supination and pronation or flail joint.  

2.  Beginning April 28, 2008, and no earlier, the positively 
identified neurological residuals of a fracture of the proximal 
radial head of the right elbow are shown to be manifested by mild 
incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a fracture of the proximal radial head of the right 
elbow, other than neurological residuals, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5206, 5207, 5209 (2010).  

2.  The criteria for an initial 10 percent rating, and no higher, 
for the period of April 28, 2008 to August 15, 2010, for 
neurological residuals of a fracture of the proximal radial head 
of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(2010).  

3.  The criteria for an initial rating higher than 10 percent, 
from August 15, 2010, for neurological residuals of a fracture of 
the proximal radial head of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2010).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross- 
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).




The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2007.  The notice 
included the type of evidence needed to substantiate the claim 
for increase, namely, evidence of an increase in severity of the 
service-connected disability and the effect that worsening has on 
the claimant's employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473, 484- 86 (2006) (notice of the elements of the claim, except 
for the provisions on the effective date of a claim and the 
degree of disability assignable); and of Vazquez-Flores v. Peake, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of a disability and the effect 
that worsening has on employment).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statements of the case, dated in 
May 2008, in September 2008, and in September 2010.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
medical records identified by the Veteran to include those from 
F.A., M.D., J.C., M.D., B.H., D.O., and G.S., M.D.  The Veteran 
himself submitted some private medical records.   He has not 
identified any additional records for the RO to obtain on his 
behalf.  

The Veteran was afforded VA examinations in June 2003, in April 
2008, and in March 2009, to evaluate his disability.   There is 
no evidence in the record dated subsequent to the VA examinations 
that shows a material change in the disability to warrant a 
reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.




Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Analysis

Residuals of a Fracture of the Proximal Radial Head of the Right 
Elbow,
Other Than Neurological Residuals

In May 2003, the Veteran filed a claim for a higher rating for 
his residuals of a fracture of the proximal radial head of the 
right elbow, which is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5207.  

Diagnostic Code 5299 indicates that the elbow disability is rated 
by analogy under a closely related injury (in this case, 
Diagnostic Code 5207 for limitation of extension of the forearm) 
in which not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Under Diagnostic Code 5207, for limitation of extension of the 
forearm, extension limited to 45 degrees or 60 degrees warrants a 
10 percent rating.  Extension limited to 75 degrees warrants a 20 
percent rating.  Limitation of extension greater than 75 degrees 
warrants a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  

Other applicable codes include Diagnostic Codes 5003, 5010, 5206, 
and 5213.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.




Under Diagnostic Code 5206, for limitation of flexion of the 
forearm, flexion limited to 110 degrees warrants a noncompensable 
rating, flexion limited to 100 degrees warrants a 10 percent 
rating, and flexion limited to 90 degrees warrants a 20 percent 
rating.  Limitation of flexion greater than 90 degrees warrants a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of supination to 30 degrees or less 
warrants a 10 percent rating, limitation of pronation with motion 
lost beyond the last quarter of the arc where the hand does not 
approach full pronation warrants a 20 percent rating, and 
limitation of pronation where motion is lost beyond the middle of 
the arc warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

On VA examination in June 2003, it was noted that the Veteran was 
right-handed and worked as a computer field service 
representative.  He complained of occasional pain with diminished 
range of motion in extension.  On examination, there was a lack 
of 15 degrees of full extension of the right forearm.  There was 
flexion of the forearm to 130 degrees.  There was full pronation 
and supination.  There was mild tenderness over the radial head, 
and a positive Tinel sign over the elbow.  X-rays of the right 
elbow showed a healed fracture of the radial head with mild 
degenerative change.  The impression was fracture of the right 
radial head with mild degenerative disease.  

On VA examination in April 2008, the Veteran complained of a lack 
of full extension of the elbow and pain that radiated from the 
elbow into the hand.  He indicated that pain medication helped.  
He denied flare-ups, used no splints, and had not experienced 
reinjury or surgery.  In terms of the effect of the right elbow 
disability on his daily activities, any pain interfered with what 
he did, as manifested by loss of strength of grip and of range of 
motion.  In terms of his employment, it was noted that he was 
medically disabled (his numerous service-connected disabilities 
were listed in the report). 



On examination, there was no tenderness or swelling of the right 
elbow.  There was a lack of 20 degrees of extension.  There was 
full flexion of the forearm to 145 degrees.  Repetition of 
flexion and extension of the elbow did not produce pain, 
weakness, or fatigue.  X-rays of the right elbow showed an old 
healed impacted fracture of the proximal radius, without acute 
fracture, dislocation, or effusion.  The impression was limited 
range of motion of the right elbow due to fracture of the right 
radial.  

On VA neurological examination in March 2009, the Veteran 
complained of numbness and tingling in the right upper extremity 
about once or twice a week, which lasted for four to five hours 
and which were brought on by activities involving rotational 
movements or extensive extension and flexion of the elbow.  He 
described mild to moderate, intermittent elbow pain.  He 
indicated that activities that worsened the numbness and 
paresthesia also generally were associated with worsening elbow 
pain.  He reported good strength in the right upper extremity and 
no significant limitation in function.  He was able to perform 
activities of daily living, albeit with some limitations as noted 
previously.  He reported that he was primarily limited 
functionally due to other disabilities (i.e., Meniere's disease 
and chronic low back pain associated with sciatica).  On 
examination, strength in the upper extremities were full (5/5) 
and symmetric throughout.  

Other medical records in the file primarily consist of private 
medical reports from F.A., M.D., which are not inconsistent with 
the right elbow manifestations shown on VA examination.  

Based on this evidence, the Veteran's maximum limitation of 
flexion was to 130 degrees and his maximum limitation of 
extension was to 20 degrees.  Thus, the findings do not more 
nearly approximate flexion limited to 100 degrees or extension 
limited to 45 degrees, in consideration of 38 C.F.R. §§ 4.40, 
4.45, for a rating higher than 10 percent under either Diagnostic 
Code 5206 or Diagnostic Code 5207.  Further, there is no 
indication that pronation or supination was less than full, and 
the Veteran has not contended of any such limitation.  


In terms of limitation of motion of the right elbow, he 
particularly complained of a limitation of extension.  Therefore, 
even considering 38 C.F.R. §§ 4.40, 4.45, a rating higher than 10 
percent for impairment of supination or pronation is not in order 
under Diagnostic Code 5213.

As ankylosis, impairment of flail joint, nonunion of the radius 
and ulna with flail false joint, malunion or nonunion of the 
ulna, and malunion or nonunion of the radius are not shown, 
Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 are not for 
application.  

As the Veteran did not have flexion limited to 100 degrees and 
extension limited to 45 degrees, Diagnostic Code 5208 is not 
applicable.  Moreover, there is no complaint of or clinical 
finding regarding any impairment from scar residuals, so the 
evaluation of the disability under the rating criteria for skin 
disabilities (38 C.F.R. § 4.118) is not warranted.  

For the reasons articulated above, the preponderance of the 
evidence is against the claim for a rating higher than 10 percent 
for residuals of a fracture of the proximal radial head of the 
right elbow, other than neurological residuals, at any time 
considered in this appeal, and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. §5107(b).

Neurological Residuals of a Fracture of the Proximal 
Radial Head of the Right Elbow

In May 2003, the Veteran filed a claim for a higher rating for 
his residuals of a fracture of the proximal radial head of the 
right elbow.  Musculoskeletal and possible skin manifestations of 
the in-service right elbow injury were discussed above.  However, 
during the pendency of the appeal, the evidence showed that 
neurological manifestations of the right elbow injury had also 
developed.  




In a rating decision in September 2010, the RO assigned a 10 
percent rating for the neurological residuals of a fracture of 
the proximal radial head of the right elbow under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, effective August 15, 2010.  As 
the evaluation of the neurological manifestations of the elbow 
injury is part of the claim for increase, the Board has 
jurisdiction over the claim.  

While the RO assigned a 10 percent rating for the neurological 
residuals under Diagnostic Code 8515, which involves impairment 
of the median nerve, the Board finds that evaluating the 
neurological residuals under 38 C.F.R. § 4.124a, Diagnostic Code 
8516, for impairment of the ulnar nerve, is more appropriate, as 
will be discussed.  

With respect to the evaluation criteria involving neurological 
impairment, Diagnostic Code 8515 provides for a 10 percent rating 
for mild incomplete paralysis of the median nerve for the major 
upper extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis for the major upper extremity.  A 40 percent 
rating is warranted for severe incomplete paralysis of the major 
upper extremity.  A 50 percent evaluation is warranted for 
complete paralysis of the median nerve for the major upper 
extremity, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, and 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation of the hand with the absence of flexion of 
the index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right angles 
to the palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Diagnostic Code 8516 provides for a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve for the major upper 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis for the major upper extremity.  



A 40 percent evaluation is warranted for severe incomplete 
paralysis of the major upper extremity.  A 50 percent evaluation 
is warranted for complete paralysis of the ulnar nerve for the 
major upper extremity, with the "griffin claw" deformity, due 
to flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; and flexion of 
wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

In this case, on VA examination in June 2003, the Veteran 
complained of occasional pain with diminished range of motion in 
extension.  On examination, there was limitation of extension and 
flexion of the right forearm.  There was mild tenderness over the 
radial head, and a positive Tinel's sign over the elbow.  The 
impression was fracture of the right radial head with mild 
degenerative disease.  

On VA examination on April 28, 2008, the Veteran complained in 
part of pain that radiated from the elbow down the ulnar nerve 
into the hand.  He indicated that pain medication helped.  He 
denied flare-ups, used no splints, and had not experienced 
reinjury or surgery.  In terms of the effect of the right elbow 
disability on his daily activities, any pain interfered with what 
he did, as manifested by loss of strength of grip and of range of 
motion.  On examination, there was symptomatology of the right 
ulnar nerve radicular group likely due to the right elbow injury.  
The impression was limited range of motion of the right elbow due 
to fracture of the right radial resulting in ulnar nerve 
compression and symptomatology of the right ulnar nerve 
compression.  



On VA neurological examination in March 2009, the Veteran 
complained of numbness and tingling in the right upper extremity 
approximately once or twice a week, which lasted for four to five 
hours, and which were brought on by activities involving 
rotational movements or extensive extension and flexion at the 
elbow.  He described mild to moderate, intermittent elbow pain.  
He indicated that activities that worsened the numbness and 
paresthesia symptoms also generally were associated with 
worsening elbow pain.  He reported good strength in the right 
upper extremity and no significant limitation in function.  He 
was able to perform activities of daily living, albeit with some 
limitations as noted previously.  He reported that he was 
primarily limited functionally due to other disabilities (i.e., 
Meniere's disease and chronic low back pain associated with 
sciatica).  

On examination, strength in the upper extremities were full (5/5) 
and symmetric throughout.  The deep tendon reflexes were 2 and 
symmetric throughout.  On sensory examination, there was 
decreased light touch and pinprick sensation on the palmar aspect 
of the right fourth and fifth fingers.  Tinel's sign was present 
at the wrists bilaterally, but it could not be elicited at the 
right elbow.  The impression was possible post-traumatic ulnar 
neuropathy at the right elbow, mild to moderately disabling.  

As there was a question of a superimposed right cervical 
radiculopathy, EMG and nerve conduction studies were conducted in 
July 2010.  Based on the abnormal results of such testing, the VA 
examiner in August 2010 provided an addendum opinion, stating 
that the Veteran had right ulnar neuropathy at the elbow that was 
more likely than not related to his in-service right elbow 
injury, and that the level of his disability was estimated to 
range from mild to moderate in severity.  

Other medical records in the file primarily consist of private 
medical records from F.A., M.D., which show that in 2002 the 
Veteran was diagnosed with a right wrist ganglion cyst and carpal 
tunnel syndrome, bilaterally.  




An EMG of the right upper extremity conducted in May 2002 
demonstrated a median nerve entrapment neuropathy at the wrists, 
consistent with bilateral carpal tunnel syndrome, but no evidence 
to suggest peripheral neuropathy, myopathy, or active 
radiculopathy.  

Based on this evidence, there is objective evidence of ulnar 
nerve impairment directly associated with the service-connected 
right elbow fracture beginning at the time of the VA examination 
on April 28, 2008.  At that time, there were specific complaints 
of pain from the elbow down the ulnar track in the right upper 
extremity.  The Board finds these complaints to be credible, and 
the examination then and subsequently confirm ulnar nerve 
involvement.  On the April 2008 examination of the right elbow, 
the examiner indicated the presence of right ulnar nerve 
symptomatology, which the examiner stated was not an uncommon 
issue.  The examiner also noted that an EMG in 2002 revealed 
bilateral carpal tunnel syndrome, involving the median nerve at 
the wrists, but it is significant to note that the examiner 
concluded that the right elbow fracture resulted in ulnar nerve 
compression, leading to symptomatology.  While the examiner does 
not describe in detail the nature and severity of the ulnar nerve 
symptomatology, the Board finds that a 10 percent rating, and no 
higher, from the date of this examination, reflecting mild nerve 
impairment, is proper.  

The objective evidence demonstrates that the ulnar nerve 
impairment initially identified in April 2008 is more 
appropriately characterized as mildly than moderately disabling 
under Diagnostic Code 8516.  On VA examination in April 2008, the 
Veteran complained of pain radiating from the right elbow, which 
was relieved by medication.  On VA examination in March 2009, 
strength and reflexes in the right upper extremity were normal.  
Moreover, Tinel's sign could not be elicited at the right elbow, 
but only at the wrists, where carpal tunnel syndrome was earlier 
identified, but not associated with the right elbow injury.  
There were only positive findings on the sensory examination.  




Although the examiner stated that the ulnar neuropathy was mildly 
to moderately disabling in March 2009 (as well as in an addendum 
report in August 2010, which confirmed the right ulnar 
neuropathy), the Veteran himself had reported in March 2009 that 
his symptoms occurred once or twice per week and presented no 
significant limitation of function.  In the view of the Board, 
this disability picture approximates mild nerve impairment.  

In summary, application of the neurological criteria results a 10 
percent rating, and no higher, for the period beginning April 28, 
2008, for the Veteran's neurological residuals of the right elbow 
fracture.  A rating in higher than 10 percent from August 15, 
2010, is not warranted.  In deciding the claim, the Board has 
considered the determinations in Fenderson v. West, 12 Vet. App. 
119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased rating for 
separate periods based on the facts found during the appeal 
period.  

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).



Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  In other words, the Veteran 
does not experience any symptomatology not already encompassed in 
the rating criteria.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for residuals of a fracture of 
the proximal radial head of the right elbow, other than 
neurological residuals, is denied.  

An initial 10 percent rating for neurological residuals of a 
fracture of the proximal radial head of the right elbow, for the 
period of April 28, 2008, to August 15, 2010, is granted.  

An initial rating higher than 10 percent for neurological 
residuals of a fracture of the proximal radial head of the right 
elbow, from August 15, 2010, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


